DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the cancellation of the claims and/or persuasive remarks: (1) the objections to the specification and claims 1-12 have been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 2-12 have been withdrawn; and (3) the 35 U.S.C. 103 rejections of claims 1-12 over Zhang and Bartos have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-12
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			1-12
Amended claims: 				None
New claims: 					13-21
Newly withdrawn claims:			18-21
Claims currently under consideration:	13-17
Currently rejected claims:			13-17
Allowed claims:				None
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 19 (the second claim 19 reciting “filtering the steeped mixture to remove solids”) has been renumbered claim 20 and misnumbered claim 20 has been renumbered claim 21.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 13-17) in the phone call on 07/07/2022 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the phone call on 07/07/2022.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 13-17, drawn to a beverage product having a stable shelf life, classified in A23L2/42.
Claim 18-21, drawn to a method of making a beverage comprising only Ginseng root, goji berries, dong quai, and red dates in water, classified in A23F3/18.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case:
The beverage of Group I allows for the inclusion of any ingredient(s) as long as Ginseng root, goji berries, dong quai, and red dates are used while the method of Group II involves producing a beverage containing only Ginseng root, goji berries, dong quai, and red dates in water.  Therefore, the beverage of Group I can be made using any method that involves using Ginseng root, goji berries, dong quai, and red dates.
The method of Group II does not require that the final beverage product is shelf stable while the product of Group I is required to be shelf stable.  Therefore, the method of Group II can be used to make a beverage that is not shelf stable.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23L2/42, along with a unique text search.
Group II would require a search in at least CPC A23F3/18, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Wahl on 07/07/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 13-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 17 is objected to because of the following informalities:  The first “the” in the sentence needs to have a capitalized “t”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 1108894; English translation relied on for citations).
Regarding claim 13, Chen teaches a drink (page 2, paragraph 13) comprising a tea brew comprising red dates (corresponding to jujube and red date), ginseng, goji berries (corresponding to wolfberry and matrimony vine) and dong quai (corresponding to Chinese angelica and Radix Angelicae Sinensis) (Abstract; page 2, paragraph 4).  Chen also discloses that the tea brew is brewed and drank (page 2, paragraph 13) which fulfills the requirement that the beverage is a ready-to-drink-beverage.  This disclosure also reads on the claim that the beverage has a stable shelf life as the claim does not require the beverage to be stable for any specific amount of time. 
Regarding claim 14, Chen teaches the invention as described above in claim 13, including the tea brew is brewed to form the beverage product (page 2, paragraph 13).  It does not teach that the tea brew is brewed according to the recited method steps.  However, it is noted that claim 14 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
 Regarding claim 15, Chen teaches the invention as described above in claim 14, including the tea brew is brewed to form the beverage product (page 2, paragraph 13).  It does not teach that the tea brew is brewed according to the recited method steps.  However, it is noted that claim 14 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 16, Chen teaches the invention as described above in claim 15, including the tea brew is brewed to form the beverage product (page 2, paragraph 13).  It does not teach that the tea brew is brewed according to the recited method steps.  However, it is noted that claim 14 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 1108894; English translation relied on for citations) as applied to claim 16 above, in view of Zhang (US 2008/0160135, previously cited).
Regarding claim 17, Chen teaches the invention as described above in claim 16, including that the tea brew is an herbal tea (page 2, paragraph 4) packaged in a bag after mixing the ingredients (page 2, paragraph 10) and that the tea brew also comprises tea leaves (Abstract; page 2, paragraph 4).  It does not teach that the beverage has a stable shelf life of at least three months after packaging.
However, Zhang teaches a shelf-stable ready-to-drink tea beverage (Abstract) comprising herbal/botanical extracts [0029] and tea leaves, wherein the tea brew is placed in a bag prior to extraction with water [0021] to prepare the beverage [0001].  It also teaches that the beverage comprising the tea brew is stable for at least about 25 weeks [0016], which falls within the claimed time frame.
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Chen to have the shelf life as taught by Zhang.  Since Chen teaches that the beverage is an herbal tea brewed from a mixture comprising tea leaves and the herbal ingredients ginseng, goji berries, dong quai, and red dates, but does not disclose a method of brewing the tea, a skilled practitioner would have been motivated to consult an additional reference such as Zhang in order to determine a suitable method of brewing tea comprising the tea leaves and herbal/botanical ingredients.  In consulting Zhang, the practitioner would have found that the beverage of Zhang has a shelf life of at least 25 weeks, which is advantageous as consumers prefer shelf-stable, ready-to-drink beverages [0005], thereby rendering the claim obvious.

Response to Arguments
Objections to the Specification: Applicant submitted a substitute specification which fully addresses the objections.

Objections to Claims: Applicant canceled claims 1-12 which fully address the objections.

Claim Rejections – 35 U.S.C. §112(b) of claims 1-12: Applicant canceled claims 1-12 which moots their rejections.

Claim Rejections – 35 U.S.C.§103 of claims 1-12 over Zhang and Bartos: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant canceled claims 1-12 and added new claims 13-21 (Applicant’s Remarks, page 12, paragraph 2).  Applicant argued that Zhang teaches a tea made from plant leaves, and not made from roots, berries, or other plant parts and that the method of Zhang does not suggest a tea made from ginseng root, dong quai, berries, or other fruits as claimed.  Applicant stated that while the Bartos reference does name the claimed ingredients, there is no suggesting in either Zhang or Bartos of a product or method of making the beverage as now recited in the new claims (Applicant’s Remarks, page 12, paragraph 6 – page 13, paragraph 1).
However, in the new grounds of rejection necessitated by the cancelation of claims 1-12, Bartos does not serve as a prior art reference.  The features of new claims 13-17 are fully taught by the Chen reference alone or the combination of Chen and Zhang.  As described above in the rejection of claim 17, since Chen teaches that the beverage is an herbal tea brewed from a mixture comprising tea leaves and the herbal ingredients ginseng, goji berries, dong quai, and red dates, but does not disclose a method of brewing the tea, a skilled practitioner would have been motivated to consult an additional reference such as Zhang in order to determine a suitable method of brewing tea comprising the tea leaves and herbal/botanical ingredients.  In consulting Zhang, the practitioner would have found that the beverage of Zhang has a shelf life of at least 25 weeks, which is advantageous as consumers are showing a preference for shelf-stable, ready-to-drink beverages [0005], thereby rendering the claim obvious.  Furthermore, the tea brew of claim 13 does not exclude tea leaves (or any other component) from its composition and therefore, the inclusion of tea leaves in the tea brew of Zhang reads on the claim.  Since claims 1-12 were canceled and Applicant’s argument regarding the Zhang reference was shown to be unpersuasive, the rejections of claims 13-17 stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791